UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4092


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISAAC EDWARDS, a/k/a Issac Edwards,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00497-JFM-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney,   Baltimore, Maryland,  for   Appellant.    Rod   J.
Rosenstein, United States Attorney, H. Brandis Marsh, Jr.,
Special Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Isaac Edwards pled guilty to unlawfully possessing a

firearm, in violation of 18 U.S.C. § 922(g)(1) (2006), and was

sentenced      under     the   Armed       Career     Criminal        Act    (“ACCA”),     18

U.S.C. § 924(e) (2006), to 180 months’ imprisonment.                              On appeal,

Edwards challenges the district court’s application of the ACCA.

We affirm.

               We review a sentence for procedural and substantive

reasonableness using the abuse-of-discretion standard.                              Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Lynn,

592 F.3d 572, 575 (4th Cir. 2010).                       We review the legal issues

involved in statutory interpretation de novo.                          United States v.

Jenkins,    631    F.3d    680,      682    (4th     Cir.     2011).        Edwards    first

argues that the Maryland statute under which he had previously

been    convicted      does    not    qualify       as    a   crime    of    violence     for

purposes of the ACCA.                We have held otherwise.                  See id. at

685; United States v. Wardrick, 350 F.3d 446, 455 (4th Cir.

2003).     Edwards next argues that the ACCA is void for vagueness.

Again, we have held otherwise.                See United States v. Hudson, 673

F.3d    263,    268-69    (4th       Cir.),       cert.   denied,      133    S.    Ct.   207

(2012).    These arguments are thus meritless.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented        in    the    materials

                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                     AFFIRMED




                                     3